390 F.2d 183
Marilyn KASSON, Administratrix of the Estate of Rose Marie Rineer, Deceased,v.Dr. Eugene P. HUGHES, Jr. and Dr. K. Ting King, Herman B. Glaser, Contemnor, Appellant.
No. 16732.
No. 16733.
United States Court of Appeals Third Circuit.
Argued January 16, 1968.
Decided February 27, 1968.

Alfred S. Julien, Jr., New York City, (Eli N. Donsky, Philadelphia, Pa., Helen B. Stoller, New York City, on the brief), for appellant.
Robert St. Leger Goggin, Asst. U. S. Atty., Philadelphia, Pa. (Drew J. T. O'Keefe, U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before HASTIE, Chief Judge, GANEY, Circuit Judge, and WEINER, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
This appeal presents the fortunately rare situation in which, at the conclusion of a trial, the trial judge has summarily found trial counsel in contempt of court and has fined him for contumacious conduct evidenced by numerous occurrences during seven days of trial.


2
Our examination of the record satisfies us that the circumstances of this case are sufficiently similar to those in Offutt v. United States, 1954, 348 U.S. 11, 75 S. Ct. 11, 99 L. Ed. 11, to require here, as the Supreme Court directed in the Offutt case, that the judgment of contempt be vacated and the cause remanded for whatever procedure may be appropriate to provide a hearing upon the specifications of contemptuous conduct and disposition of the charge by another judge.


3
It will be so ordered.